Citation Nr: 1818623	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-10 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

2.  Entitlement  to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide agent exposure.  

5.  Entitlement  to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from January 1967 to May 1988.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record.  

The claim of entitlement to service connection for ED is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On June 8, 2017, during the Veteran's hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated he was no longer pursuing an appeal on the claims of entitlement to service connection for bilateral hearing loss and tinnitus.   

2.  A February 2009 rating decision, which the Veteran did not appeal, denied service connection for diabetes mellitus.  

3.  The evidence received since February 2009 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.  

4.  The Veteran set foot in Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicide agents.  

5.  The Veteran has type 2 diabetes and prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017). 

2.  The criteria for withdrawal of the appeal on the claim of entitlement to service connection for tinnitus are met.  38 U.S.C. §7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

3.  The February 2009 rating decision which denied a claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Diabetes mellitus, type 2, is presumed to have been incurred in service secondary to herbicide agent exposure.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  Prostate cancer is presumed to have been incurred in service secondary to herbicide agent exposure.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

The Board may dismiss any appeal that does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017). 

On June 8, 2017, during the Veteran's hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated he was no longer pursuing an appeal on the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Based on that statement, constituting a withdrawal, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal relating to the withdrawn claims, necessitating dismissal. 

Diabetes Mellitus

The Veteran seeks service connection for diabetes either on a direct basis, as related to documented in-service elevated blood glucose readings or asbestos exposure on the USS McDonald, or on a presumptive basis, as related to in-service herbicide agent exposure.  Allegedly, between 1970 and 1971, as part of Attack Squadron 172 on the USS Shangri-La, he served in the waters off Vietnam, but set foot therein, once when assigned to the Rear Admiral's staff for temporary duty (three days) at the United States Naval Station in Da Nang, on multiple occasions when he transferred supplies to and from the ship using motor boats, once when he flew to Da Nang by a mail plane for the purpose of catching a flight to the Philippines to marry his spouse, and once after flying back from the Philippines.  He asserts that the latter visit lasted seven days, during which he stayed in military facilities, the Admiral's quarters, because he was unable to get a plane from Da Nang to his carrier.   

The RO previously denied the claim for service connection for diabetes mellitus in a February 2009 rating decision.  In deciding that claim, the RO considered the service personnel and treatment records, post-service treatment records, information from the United States Navy and United States Army, Joint Services Records Research Center (JSRRC), and Social Security Administration (SSA), and the Veteran's statements.  The RO denied the claim on the basis that, although during the Vietnam era, the Veteran served on a carrier in the waters off Vietnam, he did not set foot in Vietnam, precluding him from establishing entitlement to service connection for diabetes on a presumptive basis, as related to herbicide exposure.

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not appeal that denial.  In addition, VA received no new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b) (2017).  The February 2009 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Veteran attempted to reopen the claim by written statement received in September 2010.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

Evidence satisfies the reasonable possibility standard when, considered with the old evidence, it would at least trigger VA's duty to assist in securing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The pertinent evidence that has been associated with the claims file since the RO's February 2009 rating decision includes post-service treatment records; VA examination reports; service information; written statements of doctors, fellow servicemen, the Veteran's former commanding officer, his spouse, and the Veteran;  and the Veteran's, his spouse's, and hearing testimony.  That evidence is new, and neither cumulative nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate these claims.  

Specifically, the written statements and hearing testimony indicate that, while serving on a carrier in the waters off Vietnam during the Vietnam era, the Veteran visited Vietnam, albeit for short periods of time.  The absence of that evidence formed the sole basis of the RO's previous denial of the claim of entitlement to service connection for diabetes mellitus.  Because the record now includes such evidence, the Board may reopen this claim on the basis that new and material evidence has been received. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish entitlement to service connection on a direct basis, the evidence must include a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 252 (1999).  

Service connection may be presumed for diabetes mellitus if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and this condition manifested to a degree of 10 percent within one year from his date of discharge.  38 U.S.C. §§ 1101, 1112(a), 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

In some circumstances, a disease associated with exposure to certain herbicide agents, including type 2 diabetes or prostate cancer, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to herbicide agents unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agents during that service.  38 U.S.C. § 1116(f) (2012).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, including the inland waterways, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 U.S.C. § 1116(a)(1) (2012); Gray v. McDonald, 27 Vet. App. 313 (2015) . 

Here, the Board finds that the evidence satisfies all criteria of a service connection claim pursued on a presumptive basis, as related to in-service herbicide agent exposure.

Post-service treatment records dated since 2003, information from the SSA, and August 2010, September 2012 and March 2015 letters from JE, M.D., and MC, M.D., all confirm that the Veteran has diabetes mellitus, type 2.  That evidence establishes a current disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service personnel records, other service documents, various lay statements and the Veteran's and his spouse's testimony, considered collectively, confirm that the Veteran stepped foot in Vietnam during the Vietnam era, where he is presumed to have been exposed to herbicides.  

More specifically, in June 1988, the Veteran's Commanding Officer certified the Veteran was attached to Attack Squadron 1972 while deployed to Vietnam, a war zone, from April 1969 to January 1970.   

In June 2005, in response to the RO's efforts to verify the alleged herbicide agent exposure, the Veteran's service department responded that it could not make a definitive statement regarding in-country service, but that, from April 10, 1970, to May 2, 1970; from May 12, 1970, to May 29, 1970; from June 13, 1970, to July 4, 1970; from July 28, 1970, to August 19, 1970; from August 30, 1970, to September 30, 1970; and from October 20, 1970, to November 7, 1970, the Veteran served as a member of Attack Squadron 172 aboard ships located off the official waters of Vietnam.   

In October 2006, the JSRRC indicated that it had reviewed the Order of Battle for Carriers and Carrier-based Squadrons in the Western Pacific and Vietnam in 1970, a document showing the Veteran's fighter squadron was embarked aboard the USS Shangri-La from March 5, 1970 to November 12, 1970.  According to the 1970 Command History of that carrier, the USS Shangri-La departed for the Western Pacific on May 11-12, 1970, enroute to Yankee Station, conducted combat operations at that station from May 12, 1970, to May 28, 1970, was enroute to Subic Bay, Republic of the Philippines, on May 28-30, 1970, and was moored at Alava Pier at Subic Bay on May 30, 1970.  JSRRC noted that, according to the National Archives and Records Administration, and the Naval Historical Center , command histories, deck logs and, muster rolls/personnel diaries are the only administrative records that are retained permanently and those records do not typically annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or boats arriving and departing, but not the destination or the identity of passengers unless the individual is a very important person or a high ranking official.  The JSRRC noted that logbooks maintained aboard river boats or launches were not considered permanent records and that any information regarding duty assignments to Vietnam might be in the Veteran's service personnel file.  

The service personnel records do not establish that, while the Veteran's carrier was moored in the official waters of Vietnam, he stepped foot in that country.  However, according to his Marriage Certificate, during one of the periods his carrier was moored in such location, from June 13, 1970, to July 4, 1970, he was married.  That document lends credibility to the Veteran's assertions.

In March and July 2011, A.S., a retired Navy Chief Petty Officer, submitted written statements confirming he had been in Vietnam with the Veteran during the time period in question and recalled the Veteran taking leave to go to the Philippines and getting stranded in Da Nang when he returned.  

In March 2011 and November 2015, PO1 D.B., who served on the Veteran's carrier, submitted a written statement confirming that the Veteran went to Vietnam multiple times, including in April 1969, when he was assigned to the S-5 division, when working as part of the ammunition loading party, transporting bombs to aviation personnel, and when he went to the Philippines for a week of rest and relaxation and, upon return, got stranded in Da Nang due to an unavailability of flights back to the carrier.  

In October 2011, in an effort to verify definitively in-country service, the RO requested documentation of any pertinent temporary duty or visitation orders and performance evaluations.  In November 2011, the service department responded, but provided no such documentation, indicating that the Veteran was assigned to a unit that could have been assigned to a ship or to shore, a unit that was credited with Vietnam service.  

In September 2012, one of the Veteran's doctors submitted a statement discussing the Veteran's medical conditions and indicating the Veteran served in Vietnam from 1969 to 1970.  It appears in writing that, the doctor was recording the Veteran's reported history.  

In November 2014, a fellow serviceman submitted a written statement indicating that he picked up the Veteran from Clark Air Force Base, where the Veteran had flown to marry his spouse.  He recalls dropping the Veteran off at the same base three days later for return to Da Nang.  

There is no evidence of record specifically finding that the Veteran did not set foot in Vietnam during the time period in question.  Rather, as previously noted, there is some indicating he could have and much indicating he did.  All such evidence corroborates his assertions, which the Board finds credible.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that he set foot in the Republic of Vietnam during his service.

Because the Veteran is found to have set foot in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents during that time period.  He now has diabetes mellitus, type 2, a disease presumed to be associated with herbicide agent exposure.  Therefore, service connection for diabetes mellitus on a presumptive basis, as related to in-service herbicide agent exposure, is warranted.  

Prostate Cancer

The Veteran seeks service connection for prostate cancer on a presumptive basis, as related to his in-service herbicide agent exposure. 

Service connection may be presumed for malignant tumors if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year from his separation from service.  38 U.S.C. §§ 1101, 1112(a), 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

In certain circumstances, service connection may be presumed for prostate cancer, a disease associated with exposure to certain herbicide agents, provided it developed secondary to that exposure.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  

Here, the evidence satisfies all criteria of a service connection on a presumptive basis, as related to herbicide agent exposure.  Post-service treatment records dated since 2011, and a September 2012 letter from M.C., M.D., confirm that the Veteran had prostate cancer during the course of this appeal.  That evidence shows a current disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service personnel records, other service documents, various lay statements, and the Veteran's and his spouse's testimony, considered collectively, warrant a finding that it is at least as likely as not that the Veteran stepped foot in Vietnam during the Vietnam era, where he is presumed to have been exposed to herbicide agents.  He now has residuals of prostate cancer, a disease presumed to be associated with herbicide agent exposure.  Therefore, service connection for prostate cancer on a presumptive basis, as related to in-service herbicide agent exposure, is warranted.  


ORDER

The appeal on the claim of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal on the claim of entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for prostate cancer, secondary to herbicide agent exposure, is granted.  

Entitlement to service connection for diabetes mellitus, type 2, as secondary to herbicide agent exposure, is granted.  
REMAND

The Veteran seeks service connection for ED on a secondary basis, as related to diabetes mellitus.  During the course of this appeal, medical personnel have discussed ED alone and in conjunction with diabetes or prostate cancer, both of which are now service-connected.  None has specifically offered an opinion as to whether ED is proximately due to, the result of, or aggravated by, a service-connected disability, to include diabetes and prostate cancer.  An opinion is needed before the Board can proceed in adjudicating the claim.

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for a medical opinion on the etiology of ED.  The examiner should review the entire record, including all service and post-service treatment records, and note that review in the report.  The examiner should opine whether ED is at least as likely as not (50 percent or greater probability) related to active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that ED is proximately due to, the result of, or aggravated by, the Veteran's service-connected diabetes mellitus or prostate cancer.  The examiner should provide a rationale with references to the record for the opinions.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


